Citation Nr: 1505283	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left ankle. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that denied the benefit sought.

The Veteran testified in a hearing before a Decision Review Officer (DRO) in March 2009.  A transcript of that hearing is of record.  

In September 2012 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Veteran has submitted additional evidence since the most recent supplemental statement of the case, along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  Therefore, the Board may properly consider such evidence.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that his diagnosed degenerative joint disease of the left ankle is resultant from an ankle abrasion and resulting cellulitis suffered during service.  The Veteran alternatively contends that complications from his in-service abrasion and cellulitis were responsible for intercurrent ankle fractures, which led to his current condition.  

Service treatment records show the Veteran sustained an abrasion of the left ankle with no nerve involvement on August 1, 1969.  The Veteran subsequently developed cellulitis and pitting edema and was treated with penicillin for two days in Vietnam and then evacuated to a hospital in Japan where he was treated with bacitracin.  A physical examination prior to discharge from the hospital showed the ankle to be within normal limits with the exception of a small wound in the lateral side, with no swelling, a full range of motion, and no cellulitis present.  X-rays of the ankle were within normal limits and did not note any fractures or deformity.  The Veteran was discharged from the hospital on August 18, with a diagnosis of abrasion, left ankle and cellulitis, healed.  He was given a 30 day restriction to light duty and ordered not to wear combat boots during that time.  He was discharged from service on August 27, 1969.  

In October 1969 the Veteran underwent a VA examination where he complained of occasional ankle swelling and weakness after exercise.  X-rays showed the ankle to be within normal limits, with no bony or articular abnormalities, and that the soft tissue shadows were "definitely not abnormal."  The examiner found the Veteran's ankle to be normal but for a tender scar and very mild edema, with no loss of function.  

The Veteran was reexamined in December 1970 to reassess the residuals and complications of his in-service injury.  The Veteran complained that his ankle bothered him some.  Ankle x-rays were again negative for any findings.  The examiner noted in a March 1971 addendum that the Veteran walked normally, was able to rise up on his toes normally, and had no swelling or tenderness except over the scar, which was not causing any trouble.  

October 1979 private treatment records indicate the Veteran sustained a torsional injury to his left ankle while walking up steps.  X-rays showed a small avulsion fracture of the tip of the medial malleolus and a small nondisplaced posterior malleolus fracture.  The examining doctor noted that both injuries may be remote.  The Veteran was treated with a walking cast and light duty work.  By December 1979 the Veteran was noted to have no significant symptoms and by February 1980 the Veteran still had some discomfort but was playing basketball, had full range of motion in his ankle and returned to full work and sports. 

In June 1980 the Veteran suffered another inversion injury to his left ankle while playing softball, although he reported continued running following the injury.  He was again noted to have full range of motion.  The Veteran was recommended to tape his ankle prior to playing sports.  

In April 1981, the Veteran reported that he was fine playing football, softball and basketball for about a year but then started having pain.  On examination the Veteran exhibited full range of motion with slight tenderness and slight swelling.  X-rays showed spurring of the distal anterior aspect of the talus and also the distal tibia with small exostosis spurring of the tip of the medial malleosis, indicating early degenerative arthritis.

In September 2012 the Board remanded this claim for a medical examination and opinion concerning the relationship of the Veteran's degenerative joint disease to service.  The resulting October 2012 medical opinion stated that the Veteran's degenerative joint disease was not due to the abrasion suffered during service but was due to the intercurrent fractures.  However, the examination report did not express a rationale for this conclusion, nor did it address the recently raised contention of whether the Veteran's in-service injury and its service connected residuals could have caused or contributed to the Veteran's ankle fractures.   

As such, an addendum opinion is warranted in order to ensure that the Board's decision in this case will be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the October 2012 VA examiner.  After a full review of the claims file the examiner is requested to accomplish the following:

a) Set forth your rationale for concluding the in-service abrasion and its residuals for which the Veteran is service connected are unrelated to the degenerative joint disease now present in the Veteran's left ankle, and that it is the Veteran's intercurrent fractures that produced this current condition.  It is requested that the facts and medical principles that support your conclusion be referenced in your response.  

b) Express an opinion whether it is at least as likely as not the Veteran's service connected left ankle scar residuals caused or contributed to the Veteran's post service left ankle fractures, or caused an increase in severity of any such fracture.  In addressing this question it is requested that the facts and medical principles supporting the conclusion be referenced.  

2.  In the event the October 2012 examiner is unavailable, the file should be referred to another qualified person for the requested opinions.  If that person disagrees with the October 2012 examiner's original conclusion, the contrary conclusion should be expressed and explained.  

3.  Then readjudicate the issue on appeal, considering all the evidence added to the file since the February 2013 Supplemental Statement of the Case.  If any of the benefits on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


